DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14th, 2022 has been entered.
Status of claims
Claims 17-21, 23-31 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-21, 23-26, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husen (US 3,381,987).
Regarding claim 17, Husen (see embodiment in Fig. 3) discloses a ball joint for a vehicle comprising: 
a housing (12) having an opening; 
a ball stud (24) rotatably and pivotably mounted in the housing and including a shaft (26) extending out of the opening of the housing (as seen in Fig. 3); 
a seal bellows (100) for protecting the housing opening against unwanted penetration of dirt and/or moisture, the seal bellows having an outer circumferential surface (the entire exterior surface of the seal bellows facing the bellows protection seen in Fig. 3; and 
a bellows protection (106) having an inner circumferential surface (see the inner circumferential surface defined by the portion of the bellows protection in Annotated Fig. 1 below); 
wherein the seal bellows is surrounded in some areas by the bellows protection to prevent damage to the seal bellows due to mechanical influence (it can be seen in Fig. 3 that the seal bellows is surrounded in some areas by the bellows protection), and 
wherein the inner circumferential surface of the bellows protection bears against the outer circumferential surface of the seal bellows (the inner circumferential surface of portion 112 of the bellows protection supports the outer circumferential surface of portion 118 of the seal bellows by way of clamping device 110; i.e. the inner circumferential surface of the bellows protection bears against the outer circumferential surface of the seal bellows), the inner circumferential surface of the bellows protection being smaller than the outer circumferential surface of the seal bellows (it can be seen that the inner circumferential surface of the bellows protection in Annotated Fig. 1 has a smaller length than the outer circumferential surface of the seal bellows) so as to form a gap therebetween in an unflexed condition of the seal bellows (it can be seen in Fig. 3 that a gap is formed between the seal bellows and bellows protection in an unflexed condition of the seal bellows).

    PNG
    media_image1.png
    508
    663
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 18, Husen discloses wherein the seal bellows comprises a shaft contact region (located at 104) and a housing contact region (located at 118), and wherein the seal bellows sealingly contacts the shaft with the shaft contact region on one end and sealingly contacts the housing by the housing contact region on another end (as seen in Fig. 3), and the bellows protection surrounds the seal bellows in an encircling area extending in an axial direction of the ball joint in a direction of the shaft contact region proceeding from the housing contact region (as seen in Fig. 3).
Regarding claim 19, Husen discloses wherein the ball joint additionally comprises a clamping device (110) and wherein the bellows protection is encircled by the clamping device (portion 114 of the bellows protection is encircled by the clamping device as seen in Fig. 3) so as to press the bellows protection and the seal bellows jointly against a circumferential contact region of the housing (the clamping device presses portion 114 of the bellows protection and portion 118 of the seal bellows against a circumferential contact region of the housing as seen in Fig. 3).
Regarding claim 20, Husen discloses wherein the bellows protection is configured to be dimensionally stable and elastic at the same time (Col. 4 lines 32-34 state the bellows protection is preferably rubber and resilient, which would provide it with properties to be dimensionally stable and elastic at the same time).
Regarding claim 21, Husen discloses wherein the bellows protection by itself is contoured in an axial direction of the ball joint (the bellows protection is contoured to fit around the seal bellows in an axial direction as seen in Fig. 3).
Regarding claim 23, Husen discloses wherein the seal bellows comprises a wall and wherein the wall of the seal bellows has a zigzag shape in some areas in an axial direction of the ball joint (it can be seen in Fig. 3 that the wall which makes up the thickness of the seal bellows has a zigzag shape in an axial direction of the ball joint).
Regarding claim 24, Husen discloses wherein the seal bellows and the bellows protection correspond to one another at least substantially with respect to a shape in the encircling area (the bellows protection correspondingly fits around the seal bellows, due to their corresponding shapes in the encircling area, as seen in Fig. 3).
Regarding claim 25, Husen discloses wherein the seal bellows comprises a bulged portion (see bulged portion in Annotated Fig. 2 below) adjoining the housing and extending in the axial direction of the ball joint in the direction of the shaft contact region, the bulged portion being encircled by the bellows protection (it can be seen in Fig. 3 and Annotated Fig. 2 that the bellows protection encircles the bulged portion).

    PNG
    media_image2.png
    879
    728
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 26, Husen discloses wherein the bellows protection is arranged along the bulged portion so as to be spaced apart from the seal bellows (the bellows protection encircles the seal bellows along the bulged portion, and is spaced apart from the seal bellows at this location by the gap between them).
Regarding claim 30, Husen discloses wherein the bellows protection is made of a plastic with rubber-like characteristics (Col. 1 lines 59-61 state that the bellows protection is a flexible plastic, i.e. a plastic with rubber-like characteristics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Husen in view of Parker (GB-892025).
Regarding claim 27, Husen discloses wherein the bellows protection comprises a seal bellows contact region (114) and an axial end portion (portion of bellows protection seen at 106) and wherein the bellows protection contacts the seal bellows at the seal bellows contact region (it can be seen in Fig. 3 that 114 of the bellows protection contacts portion 118 of the seal bellows). They do not however explicitly disclose wherein the axial end portion circumferentially contacts the seal bellows.
Parker teaches of a ball joint (Fig. 1) having a seal bellows (4) that is protected by a bellows protection (8), and wherein an axial end portion of the bellows circumferentially contacts the seal bellows, as the axial end portion is bonded to the seal bellows (axial end portion is portion of bellows protection that is bonded to flange 6 of seal bellows; see lines 77-80 page 1), providing an alternative securement of the bellows protection to the seal bellows.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Husen with the teachings of Parker, to provide an alternative securement of the bellows protection to the seal bellows, by having the axial end portion circumferentially contact and be bonded to the seal bellows. In doing so, this would allow one to forgo the additional component of the clamping ferrule 108.  
Regarding claim 28, the combination of Husen and Parker further teach where in the axial end portion of the bellows protection is circumferentially joined to the seal bellows by bonding, gluing or welding (as taught by Parker in claim 27).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Husen in view of Okazaki (WO 02/42653).
Regarding claim 29, Husen does not explicitly disclose wherein the seal bellows and bellows protection are produced of the same material.
Okazaki teaches of a ball joint (Fig. 1-2) having a similar sealing arrangement comprising a seal bellows (2) and a bellows protection (9), and wherein the seal bellows and bellows protection are produced of the same material, as such provides balance between the bellows protection and seal bellows and provides fracture resistance (see paragraph 4 of the Best Mode of Carrying Out The Invention section).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Husen with the teachings of Okazaki, to have the seal bellows and bellows protection be produced of the same material, as in doing so would provide balance between the bellows protection and seal bellows and provide fracture resistance.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Husen in view of Clinton et al. (EP-0093937; hereinafter Clinton).
Regarding claim 31, while Husen states that the bellows protection may be made of a flexible plastic (Col. 1 lines 59-61), they do not explicitly disclose wherein the bellows protection is made of a polyurethane.
Clinton teaches of a socket assembly (Fig. 1-2) comprising a protective seal element (100) which is made of the thermoplastic polyurethane and is resilient and capable of withstanding repeated flexing at high and low temperatures and is resistant to most chemicals encountered in a vehicle or road environment (see line 35 page 8 – line 6 page 9 of Clinton).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Husen with the teachings of Clinton, to have the bellows protection be made out of the thermoplastic polyurethane, as it is resilient and capable of withstanding repeated flexing at high and low temperatures and is resistant to most chemicals encountered in a vehicle or road environment, thus providing greater protection to the seal bellows.
Response to Arguments
The amendments to the claims and arguments filed in accordance with the request for continued examination on September 14th, 2022 have been received and overcome the prior issued claim objections, drawing objections, and grounds of rejection under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103. However, in light of newly applied art, new grounds of rejection have been issued under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103. See above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678